Title: To George Washington from Richard Peters, 12 May 1778
From: Peters, Richard
To: Washington, George


                    
                        Sir
                        War Office [York, Pa.] May 12th 1778
                    
                    The Board ever since their Institution have been anxiously endeavoring to establish a Communication on a permanent Footing from the  lower Parts of North Carolina to your Camp in Order that the Supplies of Provisions & Stores might be reduced as nearly to a Certainty as our Circumstances & the Nature of the Bussiness would admitt. They have procured the Promises of Assistance from the Governments of the several Southern States concerned but the Machine is so complex & so many of its Parts are so frequently disordered that great Difficulties are yet to encounter Fifty one Waggons with Cloathing lately returned & one hundred are on their Way down to South Key for Tents & Military Stores of which Col. F. Lewis informs us there are more at that Place & other southern Ports than will load double the Number of Waggons. We find that this occasional Mode of Transportation is attended with many Inconveniences & particularly in Account of the Numbers of Teams plying at once which cannot be supplied with Forage as there are no Magazines laid up altho the Board long ago directed the Quarter Masters on the Communication to do it. If settled Stages both by Land & Water were established & Teams & Boats had particular Stations allotted them agreeable to the Design of the Board the Cloathing & Stores might be sent on as they arrive, so great a Quantity would not accumulate & of Course the Number of Teams would not be at once necessary; bending our Wants would be more frequently supplied whereas we have now either a Glutt or almost a total Scarcity. We find that it is almost impossible to transport the Goods & Stores by Land—Large Quantities of Cloathing have been lying on the Eastern Shore of Virginia ever since October last among other Reasons because it could not be brought by Land & it was thought too dangerous to attempt a Transportation by Water. The Board are however Determined to use every Exertion to bring the Stores & Provisions Coastwise & for this Purpose have procured the Assistance of the Governments of Maryland & Virginia who have promised to lend & man as far as they are able their Gallies to protect the Craft employed in the Chesapeak.
                    Application has been made to the Government of this State for the Remnants of their Galleymen to be employed in the Chesapeak but no Answer has been given to the Request.
                    A spirited Continental Officer will be necissary to take the Command of the Virginia & Maryland Gallies as there are some Disputes about Rank between the naval Gentlemen of these two States. There is none among the Officers of our Fleet so capable of the Task as Capt.  Robinson now detained by the Enemy in Philadelphia on Acct of some Irregularity in the Conduct of a Flag which Capt. R. accompanied. He is brave intelligent & prudent understands the Navigation perfectly of the Chesapeak & is the only Person in every Respect suitable for our Purpose. The Board would therefore be much obliged to your Excellency for your Endeavors to procure Capt. Robinson’s Release  by Exchange or otherwise as his Services are so essential & we can obtain Permission from Congress for him to be employed in this Service—The salted Provisions are so cumbrous that they cannot be transported by Land & as the Army depend upon the Southern Supplies the sooner the Navigation is set on Foot the better & Capt. Robinson’s Release will greatly accelerate this necessary Work. Besides the Supplies furnished by the Commissaries the Board have ordered & have every Reason to believe there will be twelve thousand Barrells of Shad the greater Part whereof are smoked & will be useful for Light Parties as well as an agreeable Change for the Troops. This with the large Quantities of salted Pork & Bacon in North Carolina Virginia & Maryland will take much Time therefore the Bussiness should be instantly put in Motion.
                    The Board have been duly honoured with your Excellency’s Letter consenting to Capt. Scull’s undertaking the Survey of the Creeks. He informed us that the Work you had employed him in was nearly completed or we should not have thought of desiring him to engage in the Bussiness pointed out by Congress. The French Gentlemen & a Surveyer of this State are now surveying & reconoitring the Susquahanna having began at Harris’s Ferry. I have the Honour to be with the greatest Respect your very obed. hble Servt
                    
                        Richard Peters By Order
                    
                